Citation Nr: 1746682	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-01 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi that denied entitlement to induvial unemployability.

This appeal has previously been before the Board, most recently in July 2015, when it was remanded to obtain a VA examination.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The evidence of record does not show that the Veteran is, or has been, unable to obtain or maintain substantially gainful employment as a result of her service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  Additionally, the Veteran was afforded the opportunity to present testimony at a video conference hearing before the undersigned Veterans Law Judge.

The Veteran was afforded several VA examinations in connection with her claim.  Upon review of the evidence, the Board finds that the examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded her current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The existing medical evidence of record is therefore adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2015); Barr, 21 Vet. App. 303 (2007).  Neither the Veteran, nor her representative objected to the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of her claim.

II. Total Disability Rating based on Individual Unemployability (TDIU).

Disability evaluations are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Id.

The Veteran filed a formal claim for TDIU in May 2009.  The Veteran is currently service-connected for major depressive disorder associated with patellofemoral syndrome of the left knee evaluated at 70 percent disabling, effective September 22, 2011; endometriosis with uterus disease status post total abdominal hysterectomy evaluated at 50 percent disabling, effective February 1, 2009; patellofemoral syndrome of the left and right knees, each evaluated as 10 percent disabling, effective March 1, 2004; and sinusitis, lumbosacral strain, and a small hiatal hernia each evaluated as noncompensable.  During the relevant time period, the Veteran's combined disability rating was 60 percent, effective February 1, 2009, and 90 percent, effective September 22, 2011.  As such, the schedular requirements of 38 C.F.R. § 4.16(a) were met as of September 22, 2011.  

Records indicate that the Veteran was employed until June 2012.  As the Veteran was working during the pendency of the appeal, and TDIU is granted when a Veteran is unable to maintain employment, consideration will be given for the period beginning July 2012.  Once the threshold requirement has been satisfied, the pertinent question becomes whether the Veteran's disabilities preclude substantially gainful employment.

VA records indicate the Veteran achieved the rank of E-6 and served as a non-commissioned technical sergeant and an administrative assistant prior to separation from active service.  While in service, the Veteran worked as a computer software test and quality assurance technician.  The evidence of record also indicated that the Veteran holds an Associate's Degree.

After separation from service, the Veteran worked in the retail industry.  Treatment records indicate that the Veteran was self-employed at a family owned and run flea market in June 2012.  According to a statement from the Veteran's spouse, the Veteran was able to teach him "all he needed to know about bookwork and managing." 

The medical evidence of record indicates that the Veteran experiences some occupational and social impairment, but her impairments do not rise to the level of total inability to secure or follow substantial gainful occupation as a result of service-connected disabilities.  

The Board notes that prior to the period of consideration, the Veteran was afforded VA examinations for her service connected disabilities.  The Veteran was assessed with service-connected lumbosacral strain; non-service-connected left L4-5 disc herniation and lumbar disk disease at L4-5 and L5-S1; degenerative joint disease in the knees bilaterally; and bilateral patellofemoral syndrome, status post bilateral release.  Occupational and social impairment was noted with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

The Veteran's limitations included sitting with knees bent for greater than five minutes, standing for greater than five minutes, walking farther than twenty-five yards, walking up or down stairs and/or inclines, and walking over uneven terrain.  Additional restrictions were assigned for bending forward, lying flat on her back, twisting from side-to-side, and lifting weight greater than 20 pounds.  Regarding her mental illness, the Veteran was noted to be experiencing moderate impairment in social functioning and mild impairment in occupational functioning with the primary source of impairment related to her chronic pain and physical disabilities. 

In September 2012, the Veteran was afforded a VA examination.  The Veteran reported she ceased working June 30, 2012.  She reported using a brace and a walker due to patellofemoral syndrome.  Upon examination, the Veteran demonstrated a mildly antalgic gait, evidencing a slight limp of the left lower extremity.  

Throughout 2014, the Veteran was assessed as alert and oriented times 4, appropriately dressed and groomed, having logical and coherent thought processes, normal speech, and adequate insight, without suicidal or homicidal ideations.  Additionally, the Veteran was noted to teach children's' classes at her church during some portion of 2014.  

In June 2014, the Veteran reported being able to "work in the garden with current medication regimen."  At that time, she ambulated with a cane and was prescribed Bupropion HCL to improve mood function, Citalopram Hydrobromide for mood function, Gabapentin, Hydrocodone HCL for pain control, Diclofenac NA for pain and inflammation, a Lidocaine patch, and Zolpidem Tartrate insomnia.  

In July 2014, the Veteran reported attending a week-long trip with her son and church group to the beach, where she "overdid" it one day by taking the stairs and therefore was unable to participate in activities the following day due to pain.  No other limitations were reported.  

In August 2014, the Veteran reported that her church removed her from all "her job positions and is giving her jobs to people less qualified."  The Veteran was noted to be distraught by these events, but did not display behaviors indicating mental instability.  The Veteran also reported experiencing blurred vision due to side effects from her prescribed pregablin 50mg.  The Veteran was advised to continue the medication as long as no withdrawal symptoms were present. 

In February 2015, the Veteran reported that her knee pain was worse with walking and weight-bearing, but was not severe if she siting or non-weight-bearing.  

In September 2015, the Veteran was afforded VA examinations for her service-connected disabilities.  The Veteran was assessed with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  Regarding her depressive disorder, the examiner specifically noted that it would cause mild impairment of her ability to relate to co-workers, accept supervision, adapt to changes at work, maintain concentration for occupational tasks and adhere to a typical work schedule.  

Upon examination, the Veteran was noted to ambulate with a rolling walker, but still demonstrating an antalgic gait.  She was able to stand on her toes and heels briefly. She ambulated in a true heel to toe manner without any real difficulty.  The Veteran experienced objective knee pain over the right and left patella on palpation.  Her knee range of motion was 0 to 135 degrees, but considered within normal limits for the Veteran as she is morbidly obese.  Her back range of motion was forward flexion at 90 degrees, extension at 25 degrees, right lateral flexion at 25 degrees, right lateral rotation at 30 degrees, and left lateral rotation at 30 degrees.  Pain was noted on examination, but did not cause functional loss.  Regarding her physical limitations, the examiner found the Veteran could function in a sedentary position such as desk work given the opportunity to change positions.

The Veteran has asserted that her service-connected disabilities, coupled with the side-effects of her medications, render her unemployable.  During her March 2015 Board hearing, the Veteran testified that she takes pain medication twice per day.  Regarding medication side-effects, the Veteran testified that her medications sometimes have her "mind a little messed up."  She also stated that she refrains from driving because she is fearful of the effect of her medications.  The Veteran testified to periods of time when she has been unable to stand up after sitting.  The Veteran also explained that while she homeschools her son, she does so on a very flexible schedule to accommodate any physical pain, or any affects her anti-depressant medications may have on her.   

In written statements, the Veteran has asserted the inability to maintain employment as she is unable to walk, stand, or sit for any length amount of time, or walk without a cane, walker, or walking stick for any lengthy amount of time.  The Veteran stated her pain medication affects her memory, specifically her ability to recall a task being performed.  Regarding previous denials finding the Veteran is able to maintain employment, she stated she does not provide physical support or nursing responsibilities; that she is able to use a whiteboard and textbooks for teaching her son; and that she works in the garden as she can manage with her disabilities.  Lastly, the Veteran stated that she has to rely on her son to do many of the household chores and at one point began receiving assistance with household chores from a church member.
  
The Veteran is considered competent to describe symptoms of her service connected disabilities as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, there is no dispute that the Veteran's service connected disabilities cause significant impairment.  However, it is based on this impairment that the Veteran is assigned a 90 percent disability rating.  Moreover, the evidence of record suggests that Veteran's two highest ratings, for endometriosis and depression, may not cause the level of impairment suggested by ratings of the magnitude assigned.  The Veteran acknowledged that the endometriosis did not cause significant impairment, and a recent VA examination regarding her depression suggested that it would cause only mild impairment with interaction with co-workers.

The Veteran contends that her service-connected disabilities prevent her from maintaining substantially gainful employment because she is not able to drive, walk without an assistive device, stand for long periods of time or bend her knees without pain, and experiences chronic pain.  However, there is persuasive evidence in the record, in the form of advanced education, work experience, medical opinions, and private treatment records that suggest that while the Veteran has limitations, she is not prevented from obtaining or sustaining substantial gainful activity.

After weighing all the evidence, the Board finds the greatest probative value in the VA examinations, and private and VA treatment records.  

A significant portion of the Veteran's limitations seem to be attributed to her non-service-connected disabilities.  For example, the Veteran underwent a cervical fusion in March 2012 and a significant portion of the medical records surrounding the time when the Veteran ceased working are related to treatment of her cervical spine, indicating a significant impact on her functioning and ability to work, rather than her service-connected disabilities.  

Both the March 2012 and September 2015 VA examiners indicated that the Veteran had some occupational and social impairment, but not total.  For example, in 2012, the examiner found that most of the Veteran's limitations were due to her physical condition.  The Veteran was noted to experience moderate impairment in social functioning and mild impairment in occupational functioning as related to her depressive disorder.  The 2015 examiner found that the Veteran would be able to tolerate desk work.  This finding is supported by the Veteran's reports in 2014 indicating that her knee pain was less severe when sitting and not weight-bearing, that she was able to participate in church activities with her son, and on one occasion, she was even able to climb stairs.   

While the February 2012 VA examiner stated the Veteran would be prohibited from sitting with knees bent for greater than five minutes, this would not preclude her from sitting with her knees straight.  Moreover, sitting on a stool in her home is how the Veteran is able to cook and wash dishes on a regular basis.  Therefore it is reasonable she would be able to perform tasks similarly in a work setting.  

Treatment records also indicate that the Veteran retains the mental ability to maintain gainful employment.  The Veteran was noted to teach children's classes, experience only mild impairment in memory and ability to maintain concentration for occupational tasks, and adapt to changes at work.  

The Board also notes that on more than one occasion during the pendency of the appeals period, the Veteran has asserted that her inability to drive is a significant factor in her employability, expressing concerns over driving under the influence of her narcotic medications.  It is important to note that considerations of employability are made on an analysis of whether the Veteran can actually perform the task of physically and mentally accomplishing work, rather than factors such as age, body habitus, available transportation, or obtaining a specific job.  

While the Board does not wish to minimize the nature and extent of the Veteran's overall disabilities, the evidence of record does not support her claim that her service-connected disabilities are sufficient to warrant the assignment of TDIU.  Although they produced some impairment, the evidence does not reflect gainful employment was precluded due to the Veteran's service-connected major depressive disorder; endometriosis with uterus disease; patellofemoral syndrome of the left and right knees; sinusitis; lumbosacral strain; and small hiatal hernia.

Given the Veteran's education, military experience, and work experience the Board cannot say that the Veteran's service-connected disabilities prevent her from obtaining or maintaining substantially gainful employment at the unskilled, sedentary level work, sitting with knees extended, in a solitary or low stress environment as needed.  Accordingly, TDIU is not warranted.





ORDER

A TDIU is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


